Title: [To Thomas Jefferson from Chastel, 27 September 1788]
From: Chastel
To: Jefferson, Thomas


          [[27 Sep. 1788. There is the following entry in SJL Index: “Chastel. 88. S. 27.”; this is the only letter recorded under this name, and there is no record of a reply. Since TJ customarily entered surnames in full in SJL Index, and since letters to and from Chastellux are explicitly recorded under other entries on the same page, it is very unlikely that this refers to a letter from Chastellux. A further evidence in support of this conclusion is that Chastellux was evidently in ill health at this time; his death was reported in the Journal de Paris, 28 Oct. 1788.]]
        